DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/06/2022 has been entered. Claims 1-21 are cancelled. Claims 22-41 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 16/247,359 01/14/2019, now PAT 10786487, which is a CON of 15/286,133 filed on 10/05/2016, now PAT 10383854, which is a CON of 14/930,690 filed on 11/03/2015, now PAT 9877950, which is a DIV of 13/611,025 filed on 09/12/2012, now PAT 9180121, which claims benefit of US Provisional Application No. 61/533,308 filed on 09/12/2011.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/06/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 22, 25, 29, 31, and 39-41 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 01/14/2022, is withdrawn in view of amended claims.
The rejection of claims 22-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 01/14/2022, is withdrawn in view of amended claims 22 and 25-28. Claims 23, 24, and 29-41 depend from claim 22.
The rejection of claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 21, and 23 of U.S. Patent No. 9,877,950, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 01/14/2022, is withdrawn in view of Terminal Disclaimer filed on 05/06/2022 and approved on 05/09/2022.
The rejection of claims 22-24, 30-34, and 39-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-10 of U.S. Patent No. 10,786,487, as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 01/14/2022, is withdrawn in view of Terminal Disclaimer filed on 05/06/2022 and approved on 05/09/2022.

Allowable Subject Matter
The amended claim 22 is allowed. Claims 23-41, depending from claim 22, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 22, directed to A topical spot-on veterinary composition for treating or preventing a parasitic infection or infestation in an animal comprising: a) an effective amount of Compound A: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and b) a pharmaceutically acceptable carrier that is suitable for topical application to the skin of an animal; and wherein the carrier comprises a combination of dimethyl isosorbide and a C1-C10 alkyl diester of a dicarboxylic acid, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on  01/14/2022 (under the section Potentially Allowable Subject Matter), in which Lahm et al. (WO2009/002809, published on December 31, 2008, listed in IDS filed on 01/25/2019) disclosed a method for treating, preventing, inhibiting and/or killing ecto- and/or endoparasites comprising administering to and/or on the animal a parasiticidally effective amount of a compound of Formula 1 (e.g., as a composition) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; said composition further comprising a biologically effective amount of at least one additional biologically active compound or agent. The additional biologically active compounds or agents selected from anthelmintics, such as macrocyclic lactones (e.g., ivermectin, moxidectin, milbemycin) (page 4/161, lines 5-12; page 129/161, lines 29-31). Parasiticidal compositions suitable for topical administration typically comprise the compound of Formula I and one or more topically suitable carriers. In applications of a parasiticidal composition topically to the exterior of an animal as a line or spot (i.e. "spot-on" treatment), the active ingredient migrates over the surface of the animal to cover most or all of its external surface area. Carriers in such formulations include propylene glycol, esters such as isopropyl myristate (fatty acid ester), glycol ethers, alcohols such as ethanol (C2-alcohol), n-propanol (C3-alcohol), 2-octyl dodecanol or oleyl alcohol; solutions in esters of monocarboxylic acids (fatty acid ester); solutions of esters of dicarboxylic acids, such as dibutyl phthalate and/or diisopropyl isophthalate (C8-dicarboxylic acid); adipic acid diisopropyl ester (also named diisopropyl adipate) and/or di-n-butyl adipate (C6-dicarboxylic acid); or solutions of esters of aliphatic acids, e.g., glycols. The pour-on formulation is typically applied by pouring in one or several lines or in a spot-on the dorsal midline (back) or shoulder of an animal (page 134/161, lines 30-37; page 135/161, lines 2-18). Rosentel, JR. et al. (US Patent Application Publication No. 2011/0245191, published on October 06, 2011 and benefitted from Provisional application No. 61/320,559, filed on April 2, 2010, listed in IDS filed on 01/25/2019) disclosed a composition for the treatment or prevention of a parasitic infection or infestation in an animal comprising at least one 1-arylpyrazole compound, at least one macrocyclic lactone active agent, at least one Insect Growth Regulator (IGR), and at least one anthelmintic compound together with a pharmaceutically acceptable carrier. The compositions may advantageously include one or more compounds of the isoxazoline class of compounds (pages 3/31 to 4/31, [0026 and 0029]; page 11/31, [0217]). The carrier comprises dimethyl isosorbide; Dimethyl Isosorbide (DMI) is a high purity solvent and carrier which offers a safe, effective delivery enhancement mechanism for active ingredients in personal care products and pharmaceutical formulations. In addition dimethyl isosorbide is sometimes used as an epidermal penetration enhancer to provide enhanced penetration of active agents to the epidermis. It may also provide delivery of active agents into the skin while avoiding crystallization of the active agent, which will severely limit the effectiveness of the formulation (page 17/31, [0322]). Lipp et al. (US Patent No. 5,904,931, issued on May 18, 1999) disclosed a transdermal composition comprising a dicarboxylic acid diester penetration enhancer. Suitable dicarboxylic acid diesters are diisopropyl adipate, diisobutyl adipate and diisopropyl sebacate. The composition further comprises other penetration enhancer selected from the group consisting of dimethyl isosorbide, isopropyl myristate, and propylene glycol monolaurate (col. 5, lines 6-14 and 32-38). The dimethyl isosorbide has strong penetration-promoting properties compared with isopropyl myristate and propylene glycol monolaurate; and propylene glycol monolaurate is better than isopropyl myristate (col. 3, lines 8-40). Dimethyl isosorbide is used as a solvent for various pharmaceutical substances in solutions, emulsions as well as in complex synthesized transdermal therapeutic systems based on silicone skin contact adhesives (col. 2, lines 21-25). Dimethyl isosorbide has now been found that it is possible, surprisingly enough, to achieve a therapeutically adequate, very uniform rate of penetration of the steroid hormones through the skin (col. 1, lines 59-63). However, the references did not teach or suggest the specific combination of isoxazoline compounds and dimethyl isosorbide carrier, required by claim 22, because of unexpected efficacy of isoxazoline Compound A in combination with both dimethyl isosorbide and a C1-C10 alkyl di ester of a dicarboxylic acid carriers. Example 7 of the specification, in which Table 9 shows the efficacy of 87.7% or higher for 42 days (day 8 to day 50) in Group 2 (Compound A in dimethyl isosorbide) compared with only 21 days in Group 3 (Compound A in diethyl sebacate) and in Group 5 (Compound A in 8% ethyl oleate + diethyl sebacate). Furthermore, Table 8 demonstrated that Group 3 (Compound A + dimethyl isosorbide + diethyl sebacate) extends one additional week (or 7 days) free of Rhipicephalus sanguineus parasite in dogs compared with Group 2 (Compound A + diethyl sebacate) or Group 2 (Compound A + diethyl sebacate + Capryol 90).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-41 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623